

116 HR 1102 IH: Russian-Venezuelan Threat Mitigation Act
U.S. House of Representatives
2019-02-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 1102IN THE HOUSE OF REPRESENTATIVESFebruary 7, 2019Ms. Wasserman Schultz (for herself, Mr. Diaz-Balart, Ms. Shalala, and Ms. Mucarsel-Powell) introduced the following bill; which was referred to the Committee on Foreign AffairsA BILLTo assess and mitigate threats posed by Russian-Venezuelan cooperation, and for other purposes.
	
 1.Short titleThis Act may be cited as the Russian-Venezuelan Threat Mitigation Act. 2.FindingsCongress finds the following:
 (1)The Russian Federation’s increased presence in the western hemisphere is of concern to the United States and our allies in the region.
 (2)In December 2018, the Russian Federation sent two Tu–160 nuclear-capable bombers to Venezuela for joint exercises with the Venezuelan military. The Tu–160 can carry conventional or nuclear-tipped cruise missiles with an estimated maximum range of around 3,000 miles.
 (3)Russian and Venezuelan forces took part in a joint 10-hour exercise across the Caribbean in December 2018 with the Tu–160 nuclear-capable bombers.
 (4)The Maduro regime has turned to the Russian Federation, one of its strongest political allies, for financial support during its current economic crisis.
 (5)Nicolas Maduro secured loans from the Russian Federation to be repaid through future oil exports, but fell behind on those payments in 2017. News reports in December 2018 suggest that Russian State oil company Rosneft has lent Venezuelan state oil company Petroleos de Venezuela (PdVSA) $6.5 billion partly as prepayment for crude oil, $3.1 billion of which remained outstanding as of the end of September 2018.
 (6)In 2016, PdVSA secured a $1.5 billion loan from Rosneft, and PdVSA used 49.9 percent of its shares in United States-based and Venezuelan-owned company CITGO as collateral. A Venezuelan default could lead to potential Russian ownership of United States energy infrastructure.
 (7)At the conclusion of a 3-day visit to Moscow in December 2018, Maduro announced $6 billion worth of Russian investment pledges focused on the oil and mining sectors as well as the export of 600,000 tons of Russian wheat to Venezuela to cover its 2019 needs.
			3.Threat assessment and strategy to counter Russian influence in Venezuela
 (a)Threat assessmentNot later than 120 days after the date of the enactment of this Act, the Secretary of State shall submit to the appropriate congressional committees an assessment on Russian-Venezuelan security cooperation and the potential threat such cooperation poses to the United States and countries in the Western Hemisphere.
 (b)StrategyNot later than 30 days after the submission of the threat assessment required under subsection (a), the Secretary of State shall submit to the appropriate congressional committees a strategy to address Russian-Venezuelan cooperation.
 (c)DefinitionIn this section, the term appropriate congressional committees means the Committee on Foreign Affairs of the House of Representatives and the Committee on Foreign Relations of the Senate.
			4.Assessment of foreign acquisition of CITGO assets in the United States
 (a)In generalNot later than 90 days after the date of the enactment of this Act, the President shall transmit to the appropriate congressional committees an assessment of the security risks posed by potential Russian acquisition of CITGO’s United States energy infrastructure holdings.
 (b)DefinitionIn this section, the term appropriate congressional committees means the Committee on Foreign Affairs and the Committee on Appropriations of the House of Representatives and the Committee on Foreign Relations and the Committee on Appropriations of the Senate.
			